Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an telephonic interview and email exchange with Edward Kmett on 6/10/2022.  The proposed amendment was agreed to with minor antecedent basis changes to claims 1, 9.  Accordingly, the email exchange has not been included in a separate interview summary as the record is clear and the amended claims are fully captured below.

The application has been amended as follows: 
CLAIMS	
Cancel 8, 19, 20
Rejoin claims 13-15, 18    
 
1. (Currently Amended) An engine, the engine comprising: a longitudinal wall extended along a lengthwise direction, wherein the longitudinal wall defines a gas flowpath of the engine; and an inner wall assembly extended inward from the longitudinal wall into the gas flowpath, wherein the inner wall assembly defines a rotating detonation combustion region in a first portion of the gas flowpath upstream of the inner wall assembly and adjacent to the longitudinal wall along the lengthwise direction and extending inward a depth from the longitudinal wall, a second portion of the gas flowpath being surrounded by the rotating detonation region and extending in the lengthwise direction from upstream of the rotating detonation region to downstream of the rotating detonation region into an additional combustion region downstream of the rotating detonation region, wherein the inner wall assembly comprises (a) a concave upstream face extended inward from the longitudinal wall into the gas flowpath adjacent to the rotating detonation combustion region, and (b) a downstream face extending at least partially along the lengthwise direction from an inward-most end of the concave upstream face to the longitudinal wall downstream of the inward-most end of the concave upstream face, wherein at least a portion of the concave upstream face extends downstream of the inward-most end of the concave upstream face, and wherein the concave upstream face provides a sheltered cavity at the rotating detonation combustion region at which a detonation wave propagates; a first fuel injector providing a first flow of fuel to the rotating detonation combustion region, and a second fuel injector providing a second flow of fuel through the downstream face to the additional downstream combustion region, which is positioned adjacent the downstream face and downstream of the rotating detonation combustion region; 
wherein the longitudinal wall further defines a combustion section at which the inner wall assembly is disposed and in which the rotation detonation combustion region and additional combustion region are located; and wherein the longitudinal wall further defines an exhaust nozzle distinct from and downstream of the combustion section in serial flow arrangement.  
2. (Currently Amended) The engine of claim 1, further defining a first fuel injection port of the first fuel injector providing the first flow of fuel to the rotating detonation combustion region, and a second fuel injection port of the second fuel injector providing the second flow of fuel to the additional combustion region 
5. (Currently Amended) The engine of claim 2, wherein the inner wall assembly defines the second fuel injection port through the downstream face providing the second flow of fuel for deflagrative combustion in the additional combustion region downstream of the rotating detonation combustion region.  
9. (Currently Amended) The engine of claim 1, wherein the inward-most concave upstream face defines a tip extended into the gas flowpath, and wherein the tip is further extended along a height, a width, or both, of the gas flowpath or an annulus of the gas flowpath.  
16. (Currently Amended)) The engine of claim 1, wherein the longitudinal wall further defines: 
21. (Currently Amended) The engine of claim 1, further comprising: a first fuel injection port of the first fuel injector configured to provide the first flow of fuel to the rotating detonation combustion region, wherein the first fuel injection port is positioned adjacent to the rotating detonation combustion region along the lengthwise direction; and a second fuel injection port of the second fuel injector the second flow of fuel for a deflagrative combustion process downstream of the rotating detonation combustion region.  
22. (Currently Amended) The engine of claim 1, further comprising an inlet upstream of the inner wall assembly, the inlet defining an upstream portion of the gas flowpath, wherein a first portion of a flow of oxidizer in the first portion of the gas flowpath is captured at the sheltered cavity for generating the rotating detonation wave, and a second portion of the flow of oxidizer through the inlet flows through the second portion of the gas flowpath to bypass the sheltered cavity and flow into the additional combustion region downstream of the rotating detonation region.  
23. (Currently Amended) The engine of claim 1, wherein a portion of combustion gases from the rotating detonation wave flow into the second portion of the gas flowpath and into the additional combustion region downstream of the rotating detonation region.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  the prior art Rich, Pavia and Townend references are relevant and applied previuosly for additional combustion region.  These references teach the additional combustion region is in the exhaust nozzle whereas the claims now require “wherein the longitudinal wall further defines a combustion section at which the inner wall assembly is disposed and in which the rotation detonation combustion region and additional combustion region are located; and wherein the longitudinal wall further defines an exhaust nozzle distinct from and downstream of the combustion section in serial flow arrangement” and “the additional downstream combustion region, which is positioned adjacent the downstream face and downstream of the rotating detonation combustion region.”  Accordingly, modification of e.g. Morrison for an additional combustion region would place that element in the exhaust nozzle section vs complying with the amended text.  Furthermore, the existing fuel injection from the upstream face 18 of Morrison would be precluded from being part of the additional combustion region as defined above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

June 19, 2022